COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Julius Johnson v. Neal Verman and Amitha Verman

Appellate case number:     01-22-00154-CV

Trial court case number: 1178514

Trial court:               County Civil Court at Law No. 4 of Harris County

       Appellant Julius Johnson filed in the trial court a statement of inability to afford court costs
on March 22, 2022. The statement of inability is prima facie evidence of inability to afford
payment of costs. See TEX. R. CIV. P. 145. No opposition was filed and no order overruling his
claim of inability was signed. See TEX. R. APP. P. 20.1(b). Thus, appellant Julius Jones is not
required to pay costs in the appellate court. See id.
        Accordingly, the Clerk of the Court shall indicate in the Court’s file that appellant Julius
Jones is not required to pay any costs on appeal.
       It is so ORDERED.

Judge’s signature:    /s/ Richard Hightower
                      Acting individually


Date: December 13, 2022